Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 15, 2015

The Court of Appeals hereby passes the following order:

A15A2395. DIXON v. THE STATE.

      This appeal was docketed in this court on August 14, 2015. The appellant's
brief, including enumerations of error, was due to be filed no later than September 3,
2015. Court of Appeals Rule 23 (a). Appellant, however, has failed to file a brief.
or enumeration of errors. Accordingly, the above-captioned appeal is hereby
DISMISSED. Court of Appeals Rules 7 and 23 (a).



                                       Court of Appeals of the State of Georgia
                                                                            10/15/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.